The Obdinaby.
By the terms of the order giving permission to the parties to-take testimony to be used on the hearing of the appeal, the testimony to be taken under the order was to be confined to-proof that, when the order to sell lands was made, the debts of the estate had been paid, and proof of the reason why the testimony was not adduced in the orphans court.- The claim of Mr. Pilch had not been paid. A very considerable amount of testimony was taken in reference to it, notwithstanding the objection of the appellant’s counsel. That testimony was clearly irrelevant and not within the limitation of the order. The respondents should be required to pay for taking and printing, it. The motion is granted, without costs.